Title: From Benjamin Franklin to Josiah Tucker, 26 February 1774
From: Franklin, Benjamin
To: Tucker, Josiah



Reverend Sir,
London, Feb. 26, 1774.
I thank you for the Frankness with which you have communicated to me the Particulars of the Information you had received relating to my supposed Application to Mr. Grenville for a Place in the American Stamp-Office. As I deny that either your former or later Informations are true, it seems incumbent on me for your Satisfaction to relate all the Circumstances fairly to you that could possibly give rise to such Mistakes.
Some Days after the Stamp-Act was passed, to which I had given all the Opposition I could with Mr. Grenville, I received a Note from Mr. Wheatly, his Secretary, desiring to see me the next morning. I waited upon him accordingly, and found with him several other Colony Agents. He acquainted us that Mr. Grenville was desirous to make the Execution of the Act as little inconvenient and disagreeable to the Americans as possible, and therefore did not think of sending Stamp Officers from hence, but wished to have discreet and reputable Persons appointed in each Province from among the Inhabitants, such as would be acceptable to them, for as they were to pay the Tax, he thought Strangers should not have the Emoluments. Mr. Wheatly therefore wished us to name for our respective Colonies, informing us that Mr. Grenville would be obliged to us for pointing out to him honest and responsible Men, and would pay great regard to our Nominations. By this plausible and apparently candid Declaration, we were drawn in to nominate, and I named for our Province Mr. Hughes, saying at the same time that I knew not whether he would accept of it, but if he did I was sure he would execute the Office faithfully. I soon after had notice of his appointment. We none of us, I believe, foresaw or imagined, that this Compliance with the request of the Minister, would or could have been called an Application of ours, and adduced as a Proof of our Approbation of the Act we had been opposing; otherwise I think few of us would have named at all, I am sure I should not. This I assure you and can prove to you by living Evidence, is a true account of the Transaction in question, which if you compare with that you have been induced to give of it in your Book, I am persuaded you will see a Difference that is far from being “a Distinction above your Comprehension.”
Permit me farther to remark, that your Expression of there being “no positive Proofs of my having solicited to obtain such a place for myself,” implies that there are nevertheless some circumstantial Proofs sufficient at least to support a Suspicion; the latter Part however of the same Sentence, which says, “there are sufficient Evidence still existing of my having applied for it in favour of another Person,” must I apprehend, if credited, destroy that Suspicion, and be considered as positive Proof of the contrary; for if I had Interest enough with Mr. Grenville to obtain that Place for another, is it likely that it would have been refused me had I asked it for myself?
There is another Circumstance which I would offer to your candid Consideration. You describe me as “changing Sides, and appearing at the Bar of the House of Commons to cry down the very Measure I had espoused, and direct the Storm that was falling upon that Minister.” As this must have been after my supposed solicitation of the Favour for myself or my Friend; and as Mr. Grenville and Mr. Wheatly were both in the House at the Time, and both asked me Questions, can it be conceived that offended as they must have been with such a Conduct in me, neither of them should put me in mind of this my sudden Changing of Sides, or remark it to the House, or reproach me with it, or require my Reasons for it? and yet all the Members then present know that not a Syllable of the kind fell from either of them, or from any of their Party.
I persuade myself that by this time you begin to suspect you may have been misled by your Informers. I do not ask who they are, because I do not wish to have particular Motives for disliking People, who in general may deserve my Respect. They, too, may have drawn Consequences beyond the Information they received from others, and hearing the Office had been given to a Person of my Nomination, might as naturally suppose I had sollicited it; as Dr. Tucker, hearing I had sollicited it, might “conclude” it was for myself.
I desire you to believe that I take kindly, as I ought, your freely mentioning to me “that it has long appeared to you that I much exceeded the Bounds of Morality in the Methods I pursued for the Advancement of the supposed Interests of America.” I am sensible there is a good deal of Truth in the Adage, that our Sins and our Debts are always more than we take them to be; and tho’ I cannot at present on Examination of my Conscience charge myself with any Immorality of that kind, it becomes me to suspect that what has long appeared to you may have some Foundation. You are so good as to add, that “if it can be proved you have unjustly suspected me, you shall have a Satisfaction in acknowledging the Error.” It is often a hard thing to prove that Suspicions are unjust, even when we know what they are; and harder when we are unacquainted with them. I must presume therefore that in mentioning them, you had an Intention of communicating the Grounds of them to me, if I should request it, which I now do, and, I assure you, with a sincere Desire and Design of amending what you may show me to have been wrong in my conduct, and to thank you for the Admonition. In your Writings I appear a bad Man; but if I am such, and you can thus help me to become in reality a good one, I shall esteem it more than a sufficient Reparation, to Reverend Sir, Your most obedient humble Servant
B. F.
Revd. Dr. Tucker


Feb. 7. 1775. No Answer has yet been receiv’d to the above Letter.
B. F.

